United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2711
                                     ___________

Delmar Waits,                             *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Hoyt Brill,                               *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: October 26, 2000

                                    Filed: October 27, 2000
                                     ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Delmar Waits appeals the district court's adverse grant of summary judgment in
Waits's 42 U.S.C. § 1983 deliberate-indifference action. We affirm.

       Having carefully reviewed the record and the parties' briefs, we conclude the
district court correctly granted summary judgment based on Waits's failure to produce
sufficient evidence to create any genuine issue of material fact. We also conclude that
Waits's attempt to appeal an earlier order of the district court dismissing eleven named
prison officials before service of process fails because Wait did not designate this order
in his notice of appeal, see Fed. R. App. P. 3(c)(1)(B) (notice of appeal must designate
judgment or order being appealed); Berdella v. Delo, 972 F.2d 204, 207 (8th Cir.
1992). In any event, we agree with the district court that dismissal was warranted
given Waits's failure to specify how each of these individuals violated his rights. We
thus affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-